PER CURIAM.
Because the contract between the parties, denoted “Associate’s Agreement,” contained an “at will” termination clause, and because Plaintiff alleges no public policy exception to our “at will” employment doctrine, we affirm the trial court’s order granting the Defendant’s motion to dismiss. Williams v. Killough, 474 So.2d 680 (Ala.1985); Self v. Bennett, 474 So.2d 673 (Ala.1985); Hinrichs v. Tranquilaire Hospital, 352 So.2d 1130 (Ala.1977); see, also, Jones v. Ethridge, 497 So.2d 1107 (Ala.1986).
AFFIRMED.
All the Justices concur.